Citation Nr: 9935606	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder, 
formerly claimed as epilepsy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran filed a timely appeal to this adverse 
determination.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in October 1997, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999 (Court) in an order dated in November 1998, following 
the filing of a joint motion for remand by the appellant and 
the Secretary of VA earlier that same month.  This motion was 
filed, and subsequently granted, in order to ensure 
compliance with a recent decision from the Federal Circuit 
Court of Appeals which was issued while the veteran's appeal 
was pending at the Court.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

In reviewing the veteran's claims file, the Board observes 
that, subsequent to the Board's October 1997 decision, the 
veteran submitted new evidence to VA for consideration.  
Specifically, the veteran submitted a letter dated in October 
1999 from James D. McInnis, M.D., of Pee Dee Health Care, 
P.A., a private health care facility.  This evidence was 
date-stamped as having been received by VA in October 1999.  
An attached cover letter from the veteran's representative 
indicated that the veteran was introducing this evidence 
"for consideration upon remand [from the Court]."  
Generally, a waiver of the RO's initial consideration of such 
evidence is required prior to Board review of such newly-
submitted evidence.  38 C.F.R. § 20.1304(c).  However, the 
record does not reflect that this additional evidence has 
been considered by the RO, or that waiver of such 
consideration has been requested. Therefore, the veteran's 
claim must be remanded to the RO for review of the additional 
evidence, and preparation and issuance of an SSOC.

The Board regrets any delay associated with this REMAND, but 
notes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant...which is 
accepted by the Board...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived..."  38 C.F.R. § 20.1304.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

The RO should review the additional 
evidence submitted since the time of 
issuance of the latest SSOC in May 1997, 
including the recently-submitted 
statement from Dr. McInnis. The RO should 
then readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the veteran's claim 
for service connection for a seizure 
disorder, formerly claimed as epilepsy, 
with due consideration being given to the 
new standards established by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
any determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












